Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:

	IMAGE FORMING APPARATUS CAPABLE OF SUPPRESSING AN IMPROPER CHARGE RESULTING FROM TONER BEING MOVED FROM A TRANSFER MEMBER TO A PHOTOSENSITIVE MEMBER


The disclosure is objected to because of the following informalities:
In paragraph [0006], line 9, change “caused this fog” to --- causing this fog ---.
In paragraph [0007], line 7, “the toner is liable to apple” appears to be incorrect.
In paragraph [0029], line 29, change “a charging portion” to --- the charging portion ---.
In paragraph [0031], lines 4, 7, and 10, after “toner” insert --- t ---.
In paragraph [0032],line 1, after “toner” insert --- t ---.
In paragraph [0035], lines 12, 32, and 35, after “the toner” insert --- t ---.
In paragraph [0035], lines 4, 7, and 22, after “The toner” insert --- t ---.
In paragraph [0037], line 18, after “source” insert --- E3 ---.
In paragraph [0037], line 20, after “toner” insert --- t ---.
In paragraph [0037], line 21, should “applied as the transfer uniform” to be changed to --- applied as the transfer voltage ---?
In paragraph [0044], line 1, change “stand-along” to --- stand-alone ---.
In paragraph [0045], line 1, after “brush member” insert --- 10 ---.
In paragraph [0048], line 3, delete --- in mixture ---.
In paragraph [0048], line 4, should “charged to the deposit” be changed to --- charged to the voltage ---?
In paragraph [0050], line 2, after “developing portion” insert --- Pc ---.
In paragraph [0051], line 10, change “image fixing” to --- image, fixing ---.
In paragraph [0051], line 19, after “step is” insert --- a ---.
In paragraph [0051], line 25, should “a sleeve state” be changed to --- a sleep state ---?
In paragraph [0052], line 1, change “black diagram” to --- block diagram ---.
In paragraph [0055], lines 1, 3, and 7-10, after each occurrence of “toner” insert --- t ---.
In paragraph [0055], lines 3, 8, and 10, change “caused” to --- causing ---.
In paragraph [0056], line 5, after “impurity” insert --- D ---.
In paragraph [0056], line 5, after “brush member” insert --- 10 ---.
In paragraph [0056], lines 5-7 and 11, after each occurrence of “toner” insert --- t ---.
In paragraph [0057], line 1, after “impurity” insert --- D ---.
In paragraph [0057], lines 2, 3, and 8, after “toner” insert --- t ---.
In paragraph [0058], lines 2, 5, 7, 8, and 10, after each occurrence of “toner” insert – t ---.
In paragraph [0061], line 23, change “the timing T2” to --- a timing T2 ---.
In paragraph [0064], line 1, change “A” to --- The ---.
In paragraph [0064], lines 7, 15, 16, 24, 31, and 32, after each occurrence of “toner” insert --- t ---.
In paragraph [0064], lines 9-10, should “the toner of the photosensitive member” be changed to --- the toner on the photosensitive drum ---?
In paragraph [0067], lines 8, 9, 15, 17, and 19-21, after “toner” insert --- t ---.
In paragraph [0068], lines 1 and 4, after “toner” insert --- t ---.
In paragraph [0070], lines 4, 6, 10, 13, and 15, after each occurrence of “toner” insert --- t ---.
In paragraph [0072], lines 4 and 5, after “toner” insert --- t ---.
In paragraph [0073], lines 6, 14, and 24, after “toner” insert --- t ---.
In paragraph [0075], line 4, after “the toner” insert --- t ---.
In paragraph [0077], line 6, after “photosensitive member” insert --- 1 ---.
In paragraph [0077], line 13, after “brush member” insert --- 10 ---.
In paragraph [0077], line 31, change E3 source” to --- source E3 ---.
In paragraph [0078], lines 1 and 8, after “controller” insert --- 150 ---.
In paragraph [0078], lines 4 and 6, after “photosensitive member” insert --- 1 ---.
In paragraph [0078], line 9, change “toward side” to --- toward a side ---.
In paragraph [0078], line 12, after “brush member” insert --- 10 ---.
In paragraph [0078], line 18, should “contact portion Pd” be changed to --- brush contact portion Pe ---?
In paragraph [0078], line 29, change “ha” to --- a ---.
In paragraph [0078], line 35, change “contact portion” to --- brush contact portion ---.
In paragraph [0079], line 1, change “embodiment 1.” To --- embodiment 1, ---.
In paragraph [0079], line 5, change “contact portion” to --- brush contact portion ---.
In paragraph [0082], line 5, delete --- of rotation ---.
In paragraph [0082], line 8, after “core metal” insert --- 12c ---.
In paragraph [0083], line 6, change “is a” to --- is ---.
In paragraph [0086], line 4, change “when passes” to --- when it passes ---.
In paragraph [0088], lines 2-4, change each occurrence of “brush portion” to --- brush roller ---.
In paragraph [0096], line 4, after “the toner” insert --- t ---.
In paragraph [0097], lines 1 and 6, after “toner” insert --- t ---.
In paragraph [0097], line 3, change “discharging portion” to --- discharge portion ---.
In paragraph [00987], line 1, should “T2” be changed to --- T3 ---.
In paragraph [0098], lines 7, 14, 25, and 32, after “toner” insert --- t ---.
In paragraph [0100], lines 7, 10-12, 14, 15, 19, 27, and 34, after “toner” insert --- t ---.
In paragraph [0100], line 12, change “in mixture” to --- in a mixture ---.
In paragraph [0102], lines 7, 8, 10, and 11, after “toner” insert --- t ---.
In paragraph [0103], line 2, a region “A” is identified.  Where is it in the figure being described?
In paragraph [0104], lines 3, 6, 10, 13, and 16, after “toner” insert --- t ---.
In paragraph [0105], line 1, change “and lager” to --- and later ---.
In paragraph [0105], lines 4 and 8, after each occurrence of “toner” insert --- t ---.
In paragraph [0106], line 1, a region “A” is identified.  Where is it in the figure being described?
In paragraph [0106], lines 6, 14, and 24, after “toner” insert --- t ---.
In paragraph [0108], line 2, a region “B” is identified.  Where is it in the figure being described?
In paragraph [0108], line 4, after “of the toner” insert --- t ---.
In paragraph [0110], lines 8 and 13, before “contact” insert --- brush ---.
In paragraph [0112], line 5, “for the electric charge by and the agglomeration” should be rewritten in a more grammatically correct form.
In paragraph [0118], line 2, change “discharging” to --- discharge ---.
In the abstract, line 2, before “electrostatic” insert --- an ---.
Appropriate correction is required.


Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 3, change “toward side” to --- toward a side ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 11, lines 5-6, “a fourth operation” is indefinite.  The recitation of a “fourth operation” implies that there is a “third operation” but a “third operation” is not defined in claim 1 or claim 11.
Claim 12, lines 1-2, “the fourth operation” is indefinite.  The recitation of the “fourth operation” implies that there is a “third operation” but a “third operation” is not defined in claim 1, claim 11, or claim 12.

Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Claims 1-10 and 13-18 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a rotatable photosensitive member; a charging member forming a charging portion in contact with the photosensitive member and configured to electrically charge a surface of the photosensitive member at the charging portion; an electrostatic image forming portion configured to form an electrostatic image on the photosensitive member charged by the charging member; a developing device configured to form a toner image on the photosensitive member by supplying toner, charged to a normal polarity, to the electrostatic image; a transfer member forming a transfer portion in contact with the photosensitive member and configured to transfer the toner image from the photosensitive member onto a recording material passing through the transfer portion; a transfer voltage source configured to apply a voltage to the transfer member; a brush member forming a contact portion in contact with the photosensitive member on a side downstream of the transfer portion and an upstream side of the charging portion with respect to a rotational direction of the photosensitive member; a brush voltage source configured to apply a voltage to the brush member; and a controller capable of executing a cleaning operation for moving the toner, deposited on the transfer member, from the transfer member onto the surface of the photosensitive member when the recording material is absent at the transfer portion, wherein the controller carries out control so that the cleaning operation includes: a first operation in which a potential difference is formed between the transfer member and the photosensitive member so that the toner charged to the normal charge polarity is moved from the transfer member toward the photosensitive member, and a second operation in which a potential difference is formed between the brush member and the photosensitive member so that the toner charged to the normal charge polarity is moved from the photosensitive member toward the brush member.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawamura discloses an image forming apparatus that includes a cleaning mode for applying a voltage to a transfer member, thereby cleaning the transfer member.
Kobayashi et al disclose an image forming apparatus that includes a control unit for executing, during non-image formation, a cleaning operation for transferring toner deposited on a transfer member onto a drum by applying a voltage from a transfer voltage source to the transfer member.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
June 16, 2022